Case 1:99-cr-00059-JMS-DML Document 318 Filed 03/11/21 Page 1 of 2 PageID #: 1784
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case No. 1:99-cr-59-JMS-DML-06

                                                               ORDER ON MOTION FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   TERONE JOHNSON                                              (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 12 months and

  1 day is reduced to time served as of March 15, 2021. The terms of the Judgment imposed on

  August 27, 2015 and docketed on September 3, 2015 (dkt. 252) otherwise remain unchanged.

  ☒ OTHER: The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on March 15,

  2021. The defendant's USM Number is 06031-028. No later than 12:00 p.m. on March 12, 2021,

  counsel for the United States is ordered to do the following: (1) transmit this Order to the

  defendant's custodian; and (2) file a notice with the Court confirming that transmission of this

  Order has occurred.

  ☒ FACTORS CONSIDERED: See contemporaneously filed Entry.

  IT IS SO ORDERED.




          Date: 3/11/2021
Case 1:99-cr-00059-JMS-DML Document 318 Filed 03/11/21 Page 2 of 2 PageID #: 1785
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  Distribution:

  All Electronically Registered Counsel
